MEMORANDUM OPINION
PROCTOR, J.
On Motion to Quash Service:
The immediate object of this suit is to establish plaintiff’s right to certain insurance policies, which, I think, are personal property within the purview of Section 105 of the Code. Although the bill may be open to a direct attack for vagueness or uncertainty in respect to the location of the policies, I think, for the purposes of the present motion, it does sufficiently appear by fair inference from the whole record, that they are in the possession of the Reliance Life Insurance Company within this jurisdiction.
The motion of defendant, Equitable Trust Company, to quash service upon it will be overruled.